Citation Nr: 0001425	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  97-10 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD) and manic 
depression.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel

INTRODUCTION

The veteran had active duty from April 1990 to May 1993 and 
from June 1993 to April 1996.  She also had a period of 
active duty training from October 1985 to March 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


REMAND

The veteran seeks entitlement to service connection for a 
psychiatric disorder, to include PTSD and manic depression.  
Before issuing a substantive decision on the claim, the Board 
finds that a remand is required to ensure that the RO has 
obtained and associated with the claims folder all required 
evidence.     

First, a current review of the claims folder finds only 
service medical records for an unrelated physical disorder 
dated in April 1995.  However, the November 1996 rating 
decision in which the RO denied her claim refers to service 
medical records showing psychological treatment in August 
1995.  In addition, during her personal hearing, the veteran 
claimed to have been treated in service at Great Lakes, a 
naval hospital, in 1993 or 1994.  The veteran's complete 
service medical records should be associated with the claims 
folder to ensure proper adjudication of her claim.  

Second, in October 1997, the RO received a letter from a VA 
psychologist, indicating that she was currently treating the 
veteran.  However, there is no indication that the RO ever 
requested records of that treatment.  In addition, during her 
personal hearing, the veteran indicated that she was an 
inpatient at the Lakeside VA medical center from February to 
March 1997 and at the Westside VA medical center from the end 
of March to April 1997.  The claims folder only contains the 
discharge summary for the March to April hospitalization.  VA 
is charged with constructive, if not actual, knowledge of 
evidence generated by VA.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992). 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should locate the veteran's 
complete service medical records and 
associate them with the claims folder.  

2.  The RO should request records of the 
veteran's VA inpatient and outpatient 
medical treatment at the Lakeside and 
Westside medical centers from May 1996 to 
the present.  Any records obtained should 
be associated with the claims folder.  

3.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for a psychiatric disorder, to 
include PTSD and manic depression.  If 
the disposition remains unfavorable to 
the veteran, the RO should furnish the 
veteran and her representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran unless 
notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


